Citation Nr: 1528900	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  08-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in November 2011, at which time the Board denied service connection for type II diabetes mellitus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in April 2013 vacating the Board's November 2011 decision, remanded the case for additional reasons and bases.  The case returned to the Board in January 2014, at which time the Board again denied service connection for type II diabetes mellitus.  The Veteran appealed the Board's decision, and in a Joint Motion for Remand (JMR) granted by the Court in May 2015, the parties agreed to vacate the January 2014 Board decision, and remand the case for additional development.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's January 2014 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.
 
Rather, the parties agreed that the Veteran must be provided a VA medical examination pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and the VA's duty to assist under 38 U.S.C.A. § 5103A (2014) and 38 C.F.R. § 3.159 (2014).

VA must provide a claimant with a medical examination or opinion when there is: 1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; 2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; 3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability; and 4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I).

The record shows that the Veteran has a current diagnosis of diabetes, and that the Veteran experienced obesity in service.  The record further shows that the Veteran participated in a weight management and dietary program while in service, due to her obesity.  The Board has previously acknowledged that there is a potential causal connection between the documented in-service obesity and current diabetes.  Therefore, the parties to the JMR found that the Board conceded the first three elements of McLendon.  However, as the record does not contain any medical opinion or examination which addresses whether the Veteran's diabetes is related to service, the parties found that the Board erred in determining that an examination was not warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an opinion by the appropriate examiner to address the etiology of claimed diabetes mellitus.  The entire record must be made available to the examiner for review.  All indicated diagnostic testing should be conducted.  The examiner should render an opinion as whether it is as likely as not (i.e., a 50 percent or greater probability) that whether the Veteran's type II diabetes mellitus is related to her active service specifically, whether her diabetes is related to her in-service weight and/or obesity, including her participation in a weight management and dietary program due to obesity.  The examiner should note that the Veteran was documented to be obese in service, and participated in weight management and dietary programs.  The examiner is requested to review all pertinent records associated with the claims file.
 
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2. After completing the above and any other development deemed necessary, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




